Citation Nr: 1730143	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1954 to October 1975.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2011 rating decision, the RO readjudicated the claim for service connection for a cardiovascular disease, pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In December 2016, the Board remanded the claim for additional development and the AOJ has substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record weighs against finding that the Veteran has a heart disability related to his military service, including due to exposure to herbicides, or to service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.	 	 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Merits of the Service-Connection Claim

The Veteran contends that he has a heart disability, which was caused by exposure to herbicides in service.  The Veteran has supraventricular arrhythmia/paroxysmal atrial fibrillation and sick sinus syndrome status post pacemaker implant.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303 (a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a Veteran has been exposed to herbicides, certain diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the veteran's service, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116 (a); 	 	 38 C.F.R. §§ 3.307 (a)(6), (d)(1), 3.309(e).  Diseases associated with herbicide exposure include ischemic heart disease, which encompasses, among other diagnoses, myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and coronary bypass surgery.  38 C.F.R. § 3.309 (e).  The presumptive diseases do not include atrial fibrillation/arrhythmia or sick sinus syndrome.  Id.  Therefore, these diseases are not subject to presumptive service connection due to exposure.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disease was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  However, after reviewing all of the evidence of record, the Board finds that the criteria for service connection for a heart disorder have not been met.

Turning to the evidence of record, service treatment records are silent for complaints, treatment and diagnoses of any heart condition.  The Board notes a January 1966 treatment note that shows complaints of chest pain with no respiratory or cardiac symptoms.  In December 1966, the heart was noted as normal and a September 1968 EKG was within normal limits.

Private treatment records show treatment for sinus sick syndrome, sinus node dysfunction, and paroxysmal atrial fibrillation; however, they do not show any diagnosis or treatment of ischemic heart disease.  Additionally, the private treatment records do not provide a positive opinion of a link between the Veteran's heart conditions and service, to include Agent Orange exposure, or hypertension.

The Veteran attended a VA heart examination in March 2010 and was found to have atrial fibrillation/sick sinus syndrome.  It was determined that the Veteran did not have ischemic heart disease.  The Veteran had no history of myocardial infarction, rheumatic fever, hypertensive heart disease, valvular heart disease, congestive heart failure, angina or dyspnea.  There was no evidence of congestive heart failure, pulmonary or hypertension.  The examiner determined that the Veteran's paroxysmal atrial fibrillation/sick sinus syndrome was not secondary to hypertension.

The Veteran underwent a VA ischemic heart disease examination in December 2011.  The examiner noted the Veteran's history of atrial fibrillation, sick sinus syndrome and bradycardia with resultant placement of a pacemaker and further noted that none of these heart conditions correlates with or is suggestive of ischemic heart disease.  

The Veteran underwent another VA heart examination in January 2017.  The examiner noted the diagnosis of supraventricular arrhythmia and implanted cardiac pacemaker, and found no history of myocardial infarction, congestive heart failure, heart valve condition or infectious heart condition.  There was no evidence of cardiac hypertrophy or cardiac dilation.  The examiner opined that the Veteran's heart disability was not incurred in or caused by service, to include Agent Orange exposure, reasoning that the Veteran's service treatment records are silent for heart disease and there is no diagnosis of ischemic heart disease.  The examiner further opined that the heart disability was not  caused by service-connected hypertension, reasoning that it would be highly unusual for hypertension to cause atrial fibrillation/sinus sick syndrome, especially in the absence of poorly controlled hypertension.

In a February 2017 VA addendum opinion, the VA examiner opined that the Veteran's atrial fibrillation and pacemaker implant were not permanently aggravated by service-connected hypertension, noting that the hypertension has been well controlled and these heart conditions are not causally linked to hypertension.  The examiner reiterated that that the Veteran does not have ischemic heart disease and indicated that medical literature does not support a causal link between well-controlled benign hypertension and atrial fibrillation or pacemaker implantation.

The Board accepts the medical evidence of record, to include the January 2017 VA medical opinion, as fully persuasive evidence on the medical nexus question. See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.).  The opinions of record, in aggregate, address all raised etiologies regarding the heart disability.  The January 2017 opinion addressed the remaining question - whether there was aggravation of a heart disability by the service-connected hypertension.  The examiner based his opinion upon examination of the evidence and the Veteran.  There are no contradictory medical opinions to the January 2017 VA examiner's conclusion other than the statements of the Veteran himself.  Veterans are competent to testify as to some matters of diagnosis and etiology and lay testimony as to such matters cannot be categorically rejected.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  Here, however, the etiology of the Veteran's heart disability relates to an internal medical process.  In the Board's judgment, an opinion regarding these processes requires medical expertise based on the complexity of the questions and as the processes are not capable of observation by ordinary observation.   Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran has not been shown to have this medical expertise.

In sum, the weight of the competent and probative evidence of record therefore fails to establish that the Veteran has a diagnosis of ischemic heart disease or that his currently diagnosed atrial fibrillation/sick sinus syndrome is related to exposure to service, to include herbicides.  The evidence also fails to establish that his heart disability is related to service-connected hypertension.

Accordingly, the Board denies entitlement to service connection for a heart disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a heart disability, to include ischemic heart disease, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


